CONCURRING OPINION OP
MR. CHIEP JUSTICE HERNANDEZ.
I agree with the opinion of this court in the case of the Estate of Alvarez v. Registrar of Property, 16 P. R. R. 572, but I am of the opinion that the incompatibility of interests-between the minors Ramón and Rafael Diaz Alvarez and. their guardian, Isidro Alvarez Santiago, in 'the partition of the estate left by the ancestor, José Joaquín Alvarez, is no bar, in view of the circumstances of this case, to the recording of the property awarded to the heirs Eloy and. Eugenio Alvarez Santiago, the property awarded to the .minors having been previously recorded in the registry.
These records are under the protection of the courts (Rivera v. Registrar, 14 P. R. R. 734), and, therefore, should have the corresponding legal effects, unless their nullity is-adjudged in the proper action instituted by the minors themselves; and according to section 1269 of the Civil Code, which provides that persons with capacity can not plead the incapacity of those with whom they contracted, the adult heirs *347can not attack the validity of the partition on the ground of said incompatibility. The partition of the estate of a deceased person by various heirs involves several contracts and not one contract only.
As the property awarded to the minors in question has been recorded in the registry, the action of the registrar in refusing to record the allotments to other adult heirs on the sole ground of incompatibility of interests as assigned in his decision, would leave the rights of the adult heirs dependent upon whether the minors sued for the annulment of their awards and consequently of their record in the registry.
I understand that it is the duty of. the registrar to protect the interests of the minors by refusing to record allotments made to them on account of a defect which affects them only, but if such defect does not affect the adult heirs, and, moreover, if they can not raise that question, reason and justice counsel the recording of the interests of the adult heirs, especially since such record would not cause them any injury or interfere with the defense of any rights which they may have.
I do not maintain that in cases like the present deeds of partition concerning adult heirs should be recorded when the allotments made to the minors have not been recorded or have been refused admission to record, for in such cases our decision in the case of the Estate of Alvarez v. The Registrar of Property, supra, is applicable; but when the property awarded the minors has been recorded, I am of the opinion that the property awarded to the adult heirs should be recorded.
When the titles of the minors have- been refused admission to record they, by their representatives, will be careful to have a new partition made or to ratify that already made; but when the property awarded to the minors is recorded, the adult heirs, for the reasons stated, can do nothing towards the making of a new partition or the ratification of that already made.
*348For the reasons stated I am of the opinion that the decision appealed from should he reversed and the refused record, ordered.